Citation Nr: 1701996	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for status-post multiple surgeries to correct cleft palate, cleft lip, and under bite, including LeForte procedures with repair of nonunion of right mandible, for VA dental treatment purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for status-post multiple surgeries to correct cleft palate, cleft lip, and under bite, including LeForte procedures with repair of nonunion of right mandible, for VA dental treatment purposes.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in June 2011; he perfected a timely appeal in July 2011.

The Veteran was scheduled to appear in Washington D.C. for a personal hearing before a Veterans Law Judge in November 2016.  However, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The June 2011 SOC also denied the Veteran's claim of service connection for status-post multiple surgeries to correct cleft palate, cleft lip, under bite, including LeForte procedures with repair of nonunion right mandible and resulting paresthesia on right face (claimed as lower jaw nonunion after jaw surgeries nerve damage and loss of motion).  The Veteran perfected a timely appeal in July 2011.  In a July 2016 rating decision, service connection was granted for right facial nerve paresis status-post multiple surgeries and a 10 percent rating was assigned.  The decision also granted service connection for right trigeminal nerve neuralgia and neuritis with residual scar with an evaluation of 10 percent.  To the Board's knowledge, the Veteran has not disagreed with that decision; the matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following: whether the Veteran has former Prisoner of War status; whether the Veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the Veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2016).

In this regard, an April 2016 deferred rating decision indicated that the Veteran's appeal preceded the amendment to 38 C.F.R. § 3.381 and "it does not appear that we have referred his claim for service connection for dental treatment purposes to the VAMC for a basic eligibility determination.  Please do so at this time."  Crucially, however, a review of the claims file indicates that no such basic eligibility determination by VHA was made.  See, July 2016 supplemental statement of the case (SSOC).

As such, this matter must be remanded to the AOJ for referral of the Veteran's dental treatment claim to the VHA for a preliminary determination pursuant to 38 C.F.R. § 3.381(a).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claim of entitlement to service connection for status-post multiple surgeries to correct cleft palate, cleft lip, and under bite, including LeForte procedures with repair of nonunion of right mandible, for VA dental treatment purposes, to VHA for adjudication of Class eligibility in the first instance under 38 C.F.R. § 3.381 (effective February 29, 2012).  See 38 C.F.R. § 17.161.

2. Thereafter, readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

